          Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :
                                                                       :    19-CR-374-1 (JMF)
MICHAEL AVENATTI,                                                      :
                                                                       :   OPINION AND ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Sixth Amendment to the Constitution guarantees that, “[i]n all criminal prosecutions,

the accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.” U.S.

Const. amend. VI. The Supreme Court has interpreted this guarantee to require the appointment

of counsel, at public expense, to represent indigent defendants in most criminal cases. See

Alabama v. Shelton, 535 U.S. 654 (2002); Gideon v. Wainwright, 372 U.S. 335 (1963). The

Criminal Justice Act (“CJA”), enacted by Congress in 1964, governs such appointments in

federal criminal cases. See 18 U.S.C. § 3006A. To the extent relevant here, it mandates the

appointment of counsel for any person charged with a felony if the court is “satisfied after

appropriate inquiry that the person is financially unable to obtain counsel.” Id. § 3006A(b). The

Act itself does not prescribe what form the court’s required “inquiry” must take. In practice,

however, it usually involves the defendant’s submission of an affidavit describing his or her

financial circumstances. To that end, the Administrative Office of the United States Courts has

created a standard form for the purpose, commonly known as CJA Form 23.

        The questions presented here are whether or when the CJA Form 23 or similar documents

may be sealed and whether or when they must be made available to the public — questions that
         Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 2 of 31




are surprisingly unsettled despite the more than half century of experience with the CJA. They

arise in connection with the prosecution of Michael Avenatti, a formerly high-profile and

seemingly successful lawyer, for an alleged scheme to defraud a former client. In August 2020,

the Court appointed counsel for Avenatti pursuant to the CJA based on affidavits he had filed

attesting to his inability to afford counsel. The Court temporarily granted Avenatti’s request to

file the affidavits under seal — and did the same with respect to affidavits he has since filed

attesting to his continuing eligibility (together with the initial affidavits, the “Financial

Affidavits”) — but directed him to show cause why they should remain sealed. He argues that

sealing is necessary to protect his Fifth Amendment privilege against self-incrimination because

the Government could use his statements in the affidavits against him. A member of the press,

having intervened, argues that the affidavits must be disclosed because they qualify as judicial

documents to which the public, under the common law and the First Amendment, has a right of

access and that Avenatti’s Fifth Amendment interests do not outweigh the public’s rights.

        For the reasons that follow, the Court holds that Avenatti’s Financial Affidavits are

indeed judicial documents subject to the common law and First Amendment rights of public

access. Additionally, in light of Second Circuit precedent emphasizing that determinations

regarding the appointment of counsel pursuant to the CJA should be made in traditional, open

adversary proceedings and holding that a defendant’s Fifth Amendment interests are adequately

protected by a prohibition on the use of the defendant’s statements as part of the prosecution’s

case-in-chief, the Court concludes that there are no countervailing factors or higher values

sufficient to outweigh the public’s right to access the documents. Accordingly, and for the

reasons that follow, the Court holds that Avenatti’s Financial Affidavits must be unsealed

(subject to the possibility of narrowly tailored redactions to serve other interests).




                                                   2
         Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 3 of 31




                                          BACKGROUND

        The Court begins with a brief discussion of the relevant background, starting with the

CJA and the role of the documents at issue here and then turning to the history of this case.

A. The Criminal Justice Act

        Congress enacted the CJA to effectuate the Sixth Amendment right to counsel “[i]n all

criminal prosecutions,” U.S. Const. amend. VI, which the Supreme Court has construed to mean

that “absent a knowing and intelligent waiver, no person may be imprisoned for any offense,

whether classified as petty, misdemeanor, or felony, unless he was represented by counsel at his

trial,” Argersinger v. Hamlin, 407 U.S. 25, 37 (1972). The Act “establishes the broad

institutional framework for appointing counsel for a criminal defendant who is financially unable

to obtain representation.” United States v. Parker, 439 F.3d 81, 91 (2d Cir. 2006). It provides

that “[e]ach United States district court, with the approval of the judicial council of the circuit,

shall place in operation throughout the district a plan for furnishing representation for any person

financially unable to obtain adequate representation.” 18 U.S.C. § 3006A(a). In accordance

with the Act, this District has a Plan for Furnishing Representation Pursuant to the Criminal

Justice Act (the “CJA Plan”), the operative version of which was adopted in 2019. See U.S.

DIST. CT., S. DIST. OF N.Y., REVISED PLAN FOR FURNISHING REPRESENTATION PURSUANT TO THE

CRIMINAL JUSTICE ACT (2019), https://www.nysd.uscourts.gov/sites/default/files/2019-11/1-

2019-plan-final-october.pdf (“CJA Plan”).

        To the extent relevant here, the CJA mandates the appointment of counsel “for any

person” charged with a felony offense who is “financially unable to obtain adequate

representation.” 18 U.S.C. § 3006A(a); see id. § 3006A(c) (providing for the appointment of

counsel if, “at any stage of the proceedings, . . . the court finds that the person is financially




                                                   3
         Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 4 of 31




unable to pay counsel whom he had retained”). The Court may appoint counsel in this manner,

however, only “if [it is] satisfied after appropriate inquiry that the [defendant] is financially

unable to obtain counsel.” Id. § 3006A(b). It is the defendant’s burden to establish financial

eligibility. See United States v. O’Neil, 118 F.3d 65, 74 (2d Cir. 1997). The court’s inquiry is

usually based, at least in part, on information “provided by the person seeking the appointment

of counsel either: 1) by affidavit sworn to before a district judge, magistrate judge, court clerk,

deputy clerk, or notary public; or 2) under oath in open court before a district judge or magistrate

judge.” CJA Plan 5; see Parker, 439 F.3d at 93 (“Courts have utilized a broad range of

considerations in conducting an ‘appropriate inquiry’ into financial eligibility under 18 U.S.C.

§ 3006A. . . . In many cases, the court’s inquiry may properly be limited to review of financial

information supplied on the standard form financial affidavit.” (internal quotation marks

omitted)). Indeed, the CJA Plan provides that, “[w]henever possible,” a defendant “shall”

complete and use a standard financial affidavit created by the Administrative Office of the

United States Courts — known as CJA Form 23, a blank copy of which is attached as Exhibit A.

CJA Plan 5. “CJA Form 23, a standard financial affidavit, requires comprehensive financial

data, including employment income of the defendant and his or her spouse; all other income,

cash, and property; identification of the defendant’s dependents; and all obligations, debts, and

monthly bills.” Parker, 439 F.3d at 86 (internal quotation marks omitted).

       Notably, the CJA explicitly provides that a defendant may seek certain services —

namely, “investigative, expert, or other services necessary for adequate representation” — by

way of “an ex parte application” and provides that a court’s determination of an application for

such services is to be made “after appropriate inquiry in an ex parte proceeding.” 18 U.S.C.

§ 3006A(e)(1). Another subsection of the Act provides that “the amounts paid . . . for services in




                                                   4
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 5 of 31




any case shall be made available to the public . . . upon the court’s approval of the payment,” but

it permits a court to delay or limit such disclosure if necessary to protect, among other things,

“any person’s 5th amendment right against self-incrimination,” “the defendant’s 6th amendment

rights to effective assistance of counsel,” “the defendant’s attorney-client privilege” or “the work

product privilege of the defendant’s counsel.” Id. § 3006A(d)(4). By contrast, the CJA is

conspicuously silent on how a court should handle documents demonstrating a defendant’s

financial eligibility for appointed counsel in the first instance — that is, whether and when such

documents (including but not limited to the CJA Form 23) should be sealed or disclosed and

whether and whether or how they may be used. This District’s CJA Plan, however, provides that

“[t]he Government may not use as part of its direct case, other than a prosecution for perjury or

false statements, any information provided by a defendant in connection with his or her request

for the appointment of counsel pursuant to this Plan.” CJA Plan 6.

       Meanwhile, the Judicial Conference of the United States (in its Guide to Judiciary Policy

and its current Policy on Privacy and Public Access to Electronic Case Files) and the Advisory

Committee on the Criminal Rules (in the Advisory Committee note to Rule 49.1 of the Federal

Rules of Criminal Procedure) have gone further, stating that “financial affidavits filed in seeking

representation pursuant to” the CJA and “ex parte requests for authorization of investigative,

expert or other services pursuant to” the CJA “shall not be included in the public case file and

should not be made available to the public at the courthouse or via remote electronic access.”

Fed. R. Crim. P. 49.1 note; 10 JUD. CONF. OF THE U.S, GUIDE TO JUDICIARY POLICY § 340; Jud.

Conf. of the U.S., Judicial Conference Policy on Privacy and Public Access to Electronic Case

Files (March 2008), https://www.uscourts.gov/rules-policies/judiciary-policies/privacy-policy-

electronic-case-files. Neither explains the rationale for that direction, but the Advisory




                                                 5
         Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 6 of 31




Committee note cites March 2004 Guidance from the Judicial Conference Committee on Court

Administration and Case Management (“CACM”). The CACM Guidance, in turn, provides no

explanation of why “financial affidavits filed in seeking representation pursuant to” the CJA

made its list of documents to be withheld from the public or how the list was compiled, noting

only that “because of the security and law enforcement issues unique to criminal case file

information, some specific criminal case file documents will not be available to the public

remotely or at the courthouse.” JUD. CONF. COMM. ON CT. ADMIN. & CASE MGMT., GUIDANCE

FOR IMPLEMENTATION OF THE JUDICIAL CONFERENCE POLICY ON PRIVACY AND PUBLIC ACCESS

TO ELECTRONIC CRIMINAL CASE FILES        3, 5 (2004), https://www.uscourts.gov/sites/default/files/

implement031604.pdf.

B. Relevant Factual Background

       Until 2019, Avenatti was a high-profile attorney who, at least publicly, seemed to be

quite financially successful. As he describes it in a submission unrelated to the treatment of his

Financial Affidavits, as of early 2018, he “was a practicing civil trial lawyer in California who

had obtained numerous multi-million dollar judgments for his clients through various verdicts

and settlements in courts throughout the United States. Many of Mr. Avenatti’s cases received

extensive local and national press coverage.” ECF No. 115, at 6. In February 2018, Avenatti

was hired to represent Stephanie Clifford, an adult entertainer more commonly known by her

stage name, Stormy Daniels, “in connection with various matters relating to her previous liaison

with the 45th President of the United States,” Donald J. Trump. Id. at 6. As part of what he

describes as “an extensive legal and media strategy,” Avenatti “represented Ms. Clifford in

various forums, including the court of public opinion.” Id. at 7. As a result, it is fair to say that

by late 2018, Avenatti, like Ms. Clifford, had become “a household name.” Id.




                                                  6
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 7 of 31




       Avenatti’s life took a dramatic turn in early 2019. First, in March 2019, he was arrested

and charged in this District with bank and wire fraud related to an alleged scheme to extort Nike

(“Avenatti I”). See Sealed Compl., United States v. Avenatti, No. 19-CR-373 (PGG) (S.D.N.Y.

March 24, 2019), ECF No. 1. Then, in April 2019, he was indicted in the Central District of

California on charges stemming from an alleged scheme to defraud and embezzle several of his

clients. Indictment, United States v. Avenatti, No. 8:19-CR-61 (JVS) (C.D. Cal. Apr. 19, 2019),

ECF No. 16. Finally, in May 2019, he was indicted in this case with a scheme to defraud Ms.

Clifford. See ECF No. 1 (“Indictment”). In February 2020, after a trial before Judge Gardephe,

a jury found Avenatti guilty of transmission of interstate communications with intent to extort

(Count One), attempted extortion (Count Two), and honest services wire fraud (Count Three) in

Avenatti I. See Verdict, Avenatti I, No. 19-CR-373 (PGG) (S.D.N.Y. Feb. 14, 2020), ECF No.

265. On July 8, 2021, Judge Gardephe sentenced him to twenty-four months’ imprisonment on

Count One and thirty months’ imprisonment on Counts Two and Three, with all terms to be

served concurrently. Judgment, Avenatti I, No. 19-CR-373 (PGG) (S.D.N.Y. July 15, 20201,

ECF No. 339. The California case, meanwhile, was severed into two sets of charges. Trial on

one set of the charges began July 13, 2021. Minutes, United States v. Avenatti, No. 8:19-CR-61

(JVS) (C.D. Cal. July 13, 2021), ECF No. 553. The second trial is scheduled to begin October

12, 2021. See Order, United States v. Avenatti, No. 8:19-CR-61 (JVS) (C.D. Cal. Nov. 13,

2020), ECF No. 386.

       In this case, trial was originally scheduled to begin on April 21, 2020, ECF Nos. 23, 36,

but due to the COVID-19 pandemic it was adjourned to January 10, 2022, ECF No. 103. On

July 27, 2020, the attorneys who had been retained to represent Avenatti moved to withdraw, see

ECF No. 61, and shortly thereafter, he applied for an order pursuant to the CJA appointing the




                                                7
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 8 of 31




Federal Defenders of New York to be his counsel going forward, ECF No. 66. To demonstrate

his eligibility for appointment of counsel, Avenatti filed a CJA Form 23 and an attached

declaration (together, the “Initial Financial Affidavit”). By letter dated July 31, 2020, his then-

counsel moved for the Initial Financial Affidavit to be kept under seal until the conclusion of

these proceedings and the criminal proceedings pending against Avenatti in the Central District

of California. See ECF No. 68. In support of that request, counsel explained only that the judge

presiding over the California case had granted a request two days earlier to seal the same

documents. See id. “A contrary ruling in this case,” counsel contended, “would frustrate [the

California] Order and prejudice Mr. Avenatti.” Id. The Court granted the request. Id.

       On August 7, 2020, during a conference conducted on the record by telephone, the Court

granted counsel’s motion to withdraw. ECF No. 87 (“Aug. 7, 2020 Tr.”), at 13; see also ECF

No. 73. Based on a review of the Initial Financial Affidavit, the Court found that Avenatti was

eligible for the appointment of counsel and, on that basis, appointed Federal Defenders to be his

new counsel. See Aug. 7, 2020 Tr. 15; ECF No. 73. In doing so, however, the Court noted

Avenatti’s acknowledgement in the Initial Financial Affidavit that he had “certain assets” with

an “undetermined” value “that might yield funds in the future such as contingency lawsuits and

the like.” Aug. 7, 2020 Tr. 15. That raised “the possibility, however remote,” that Avenatti’s

financial circumstances could change such that he would no longer be eligible for appointed

counsel. Id. at 16. To ensure that it would be aware of any such change, the Court ordered

Avenatti to submit an affidavit every four months “regarding his financial circumstances and

noting with specificity any change in those circumstances since the prior affidavit.” Id. The

Court also directed counsel from Federal Defenders to keep track of their hours to ensure that, if

there was a basis to do so, it could order Avenatti to reimburse the taxpayers for legal fees. Id.;




                                                  8
              Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 9 of 31




see 18 U.S.C. § 3006A(f) (“Whenever the . . . court finds that funds are available for payment

from or on behalf of a person furnished representation, it may authorize or direct that such funds

be paid . . . to the court for deposit in the Treasury as a reimbursement to the appropriation

. . . .”).

             Additionally, the Court ordered Avenatti to show cause in writing why the Initial

Financial Affidavit (and, by implication, any of the affidavits to be filed every four months

thereafter) should not be unsealed. Aug. 7, 2020 Tr. 10-12; ECF No. 73. The Court noted that,

“upon reflection,” it had decided that “the question of whether [the Initial Financial Affidavit]

should be public in this case warrants further briefing.” Aug. 7, 2020 Tr. 10. The Court

acknowledged that the documents may “contain private information or information that Mr.

Avenatti may not want to share with the public. But at the same time, there is obviously some

public interest in ensuring that taxpayer dollars are spent appropriately,” particularly “given that

not long ago, Mr. Avenatti certainly had sufficient funds to afford plenty of lawyers.” Id. at 10-

11. The Court noted also that the mere fact that the California judge had agreed to seal a similar

document — the sole basis for Avenatti’s July 31, 2020 application to seal — was not sufficient

reason to maintain the Initial Financial Affidavit under seal, particularly because the law on

public access in the Second and Ninth Circuits might differ. Id. at 11. In response to the Court’s

Order, Avenatti filed a letter brief arguing that the Initial Financial Affidavit should remain

under seal. ECF No. 80 (“Def.’s Mem.”). Thereafter, the Court received submissions from

Inner City Press, a media outlet that intervened to seek disclosure of the Financial Affidavits,

ECF Nos. 85, 90, 99; a letter from the Government, ECF No. 86 (“Gov’t Opp’n”); and additional

submissions from Avenatti, ECF Nos. 89 (“Def.’s Reply”), 91 (“Def.’s Sur-Reply”). Since that




                                                     9
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 10 of 31




time, in compliance with the Court’s directives, Avenatti has filed supplemental affidavits every

four months, all of which — like the Initial Financial Affidavit itself — remain under seal.

                                          DISCUSSION

       Avenatti contends that his Financial Affidavits should remain under seal in their entirety.

His primary argument is that sealing the documents is necessary to safeguard his Fifth

Amendment privilege against self-incrimination because “there is a real and appreciable risk”

that the Government will use his sworn statements against him.” Def.’s Mem. 1. But he also

disputes the proposition, advanced primarily by Inner City Press, ECF No. 85, at 2-3; ECF No.

99, at 2-3,1 that the documents are judicial documents subject to a right of public access in the

first instance. See Def.’s Reply 1 n.1; Def.’s Sur-Reply 1.2 In the alternative, Avenatti asks the

Court to delay disclosure of his Financial Affidavits until after the Government has presented its

case-in-chief at trial and to give him an opportunity to propose redactions to the documents. See

Def.’s Reply 4-5. The Court will begin with an overview of the well-established legal principles

that govern whether and when the public has either a First Amendment or common law right to

access documents in criminal cases before explaining why, in light of those principles, disclosure

of Avenatti’s Financial Affidavits (subject to the possibility of narrowly tailored redactions) is

required.




1
      References to page numbers in the submissions by Inner City Press are to the page
numbers automatically generated by the Court’s Electronic Case Filing (“ECF”) system.
2
        The Defendant initially argued that the Government lacked standing “to assert any right
on behalf of the public to access Mr. Avenatti’s sworn financial statements.” Def.’s Mem. 7 n.1
(citing United States v. Hickey, 185 F.3d 1064 (9th Cir. 1999)). Subsequently, however, the
Court granted leave to Inner City Press to be heard on the Defendant’s motion, ECF No. 85,
which indisputably does have standing to assert such rights.



                                                 10
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 11 of 31




A. Applicable Legal Principles Regarding Public Access to Judicial Documents

       It is well established that the First Amendment provides a qualified right of access to

criminal proceedings, see Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 (1980)

(plurality op.), including pretrial proceedings, Press-Enter. Co. v. Superior Ct. (“Press-Enter.

II”), 478 U.S. 1, 10 (1986), and to certain documents filed in connection with criminal

proceedings, see United States v. Biaggi (In re N.Y. Times Co.), 828 F.2d 110, 114 (2d Cir.

1987); see also Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004) (“[O]ur

precedents establish[] the public’s and the press’s qualified First Amendment right to attend

judicial proceedings and to access certain judicial documents.”). Separate and apart from the

First Amendment, the common law provides a “right of public access to judicial documents.”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). The common law right

arises from “the need for federal courts, although independent — indeed, particularly because

they are independent — to have a measure of accountability and for the public to have

confidence in the administration of justice.” United States v. Amodeo (“Amodeo II”), 71 F.3d

1044, 1048 (2d Cir. 1995).

       In light of the common law presumption in favor of public access, “the Second Circuit

has established a three-part test for determining whether documents may be placed under seal.”

Coscarelli v. ESquared Hosp. LLC, No. 18-CV-5943 (JMF), 2020 WL 6802516, at *1 (S.D.N.Y.

Nov. 19, 2020). First, a court must determine whether “the documents at issue are indeed

‘judicial documents’” to which the “presumption of access attaches.” Lugosch, 435 F.3d at 119.

The Second Circuit has defined a “judicial document” as one that is “relevant to the performance

of the judicial function and useful in the judicial process,” United States v. Amodeo (“Amodeo

I”), 44 F.3d 141, 145 (2d Cir. 1995). “A document is . . . relevant to the performance of the




                                                11
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 12 of 31




judicial function if it would reasonably have the tendency to influence a district court’s ruling on

a motion or in the exercise of its supervisory powers, without regard to which way the court

ultimately rules or whether the document ultimately in fact influences the court’s decision.”

Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (internal quotation marks omitted). Second,

the court “must determine the weight of that presumption,” which is “governed by the role of the

material at issue in the exercise of Article III judicial power and the resultant value of such

information to those monitoring the federal courts.” Lugosch, 435 F.3d at 119 (internal

quotation marks omitted). “The weight of the common law presumption is strongest for ‘matters

that directly affect an adjudication . . . .’” United States v. Correia, No. 19-CR-725-3 (JPO),

2020 WL 6683097, at *1 (S.D.N.Y. Nov. 12, 2020) (quoting Lugosch, 435 F.3d at 119).

“Finally, . . . the court must balance competing considerations,” including “the danger of

impairing law enforcement or judicial efficiency and the privacy interests of those resisting

disclosure,” against the presumption. Lugosch, 435 F.3d at 120 (internal quotation marks

omitted).

       Separate and apart from whether the common law presumption of access mandates

disclosure of a document, the Court must determine “whether a First Amendment presumption of

access also exists,” because the constitutional presumption “gives rise to a higher burden on the

party seeking to prevent disclosure than does the common law presumption.” Id. at 124, 126. In

determining whether a First Amendment right of access attaches to a particular filing, courts

should consider (1) whether the filing at issue has “historically been open to the press and

general public” and (2) whether “public access plays a significant positive role in the functioning

of the particular process in question.” Press-Enter. II, 478 U.S. at 8. A court should also ask

“whether the documents at issue ‘are derived from or are a necessary corollary of the capacity to




                                                 12
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 13 of 31




attend the relevant proceedings.’” Newsday LLC v. County of Nassau, 730 F.3d 156, 164 (2d

Cir. 2013) (quoting Lugosch, 435 F.3d at 120). Applying these tests, “[t]he Second Circuit has

recognized a qualified First Amendment right of access to a wide variety of judicial documents

associated with criminal proceedings, including pretrial suppression hearings, suppression

motion papers, voir dire, and more.” Correia, 2020 WL 6683097, at *2. “Indeed, the Second

Circuit has consistently affirmed that the right of access applies to ‘judicial documents’ in

criminal cases.” United States v. Smith, 985 F. Supp. 2d 506, 517 (S.D.N.Y. 2013) (citing

cases). If the “more stringent First Amendment framework applies, continued sealing of the

documents may be justified only with specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order is narrowly tailored to achieve that aim.”

Lugosch, 435 F.3d at 124 (citing In re N.Y. Times, 828 F.2d at 116).

A. The Rights of Public Access Apply to Avenatti’s Financial Affidavits

       As an initial matter, there is no question that the Financial Affidavits are judicial

documents subject to the common law presumption of public access. As discussed above, the

Second Circuit has broadly defined a “judicial document” for purposes of the common law as a

document that is “relevant to the performance of the judicial function” — meaning “it would

reasonably have the tendency to influence a district court’s ruling on a motion” — “and useful in

the judicial process.” Brown, 929 F.3d at 49 (internal quotation marks omitted). CJA Form 23s

generally — and, a fortiori, the Financial Affidavits specifically — “fit comfortably within the

Second Circuit’s capacious definition,” Correia, 2020 WL 6683097, at *1: They are relevant,

indeed critical, to the “appropriate inquiry” a court is statutorily mandated to conduct when

tasked with determining if a criminal defendant is financially eligible for appointment of counsel

at public expense. 18 U.S.C. § 3006A(b); see Parker, 439 F.3d at 93-96 (discussing the role of




                                                 13
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 14 of 31




CJA Form 23s in connection with fulfilling the CJA’s mandate to conduct “appropriate inquiry”

regarding the eligibility for appointment of counsel); 7 JUD. CONF. OF THE U.S, GUIDE TO

JUDICIARY POLICY § 210.40.20(a) (“The determination of eligibility for representation under the

CJA is a judicial function to be performed by the court or U.S. magistrate judge after making

appropriate inquiries concerning the person’s financial condition.” (emphasis added)); see also,

e.g., United States v. Hadden, No. 20-CR-468 (RMB), 2020 WL 7640672, at *2 (S.D.N.Y. Dec.

23, 2020) (rejecting a request to seal financial statements submitted in connection with an

application for CJA counsel “because the documents are both useful and relevant to the judicial

process and the application for appointed counsel”).

       So too, the Court concludes that there is a qualified First Amendment right of access to

the Financial Affidavits. Significantly, the Second Circuit addressed a similar issue in United

States v. Suarez, 880 F.2d 626 (2d Cir. 1989), holding that there is a First Amendment right to

access to “CJA forms on which judicial officers have approved payments to attorneys or to

others who provided expert or other services to appellants, such as investigators, interpreters and

computer experts,” id. at 629-30. Citing “recent decisions . . . dealing with the public’s right of

access to courtroom proceedings in criminal cases and to papers filed in connection with them,”

the court held that “the principles” of these cases applied to the CJA forms at issue given that

they “were submitted to the federal district judge in charge of the criminal case . . . and the

submission was obviously in connection with the criminal proceeding.” Id. at 630-31. The court

acknowledged that “there is no long tradition of accessibility to CJA forms,” but it noted “that is

because the CJA itself is, in terms of tradition, a fairly recent development.” Id. at 631 (internal

quotation marks omitted). Moreover, the court reasoned, “[t]he lack of tradition with respect to

the CJA forms does not detract from the public’s strong interest in how its funds are being spent




                                                 14
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 15 of 31




in the administration of criminal justice and what amounts of public funds are paid to particular

private attorneys or firms.” Id. (internal quotation marks omitted). The court concluded:

“Because there is no persuasive reason to ignore the presumption of openness that applies to

documents submitted in connection with a criminal proceeding, . . . the public has a qualified

First Amendment right of access to the CJA forms after payment has been approved.” Id.

       Suarez all but compels the conclusion that the Financial Affidavits at issue here are

judicial documents subject to the First Amendment right of public access. See Correia, 2020

WL 6683097, at *2 (“The Court sees no reason why the declarations at issue depart from judicial

documents associated with criminal pretrial proceedings as to which the Second Circuit has

previously recognized the First Amendment right of access.” (citing Suarez, 880 F.2d at 631)).

In fact, if anything, there is a stronger argument for granting First Amendment status to the CJA

Form 23 and similar documents than there was for granting it to the forms at issue in Suarez.

Whereas the forms at issue in Suarez provided only “barebones data” regarding “who was paid,

how much and for what services,” 880 F.2d at 631 (internal quotation marks omitted), the CJA

Form 23 plays a critical role in the determination of an applicant’s substantive right to appointed

counsel under both the CJA and the Sixth Amendment — a right that is fundamental to the

fairness of many criminal trials and the criminal justice system as a whole. In addition, an

applicant’s statements on the CJA Form 23 are subject to the penalties of perjury, the court’s

inquiry is generally made in the context of the adversarial process, and the decision to deny or

terminate appointed counsel can be appealed. See, e.g., United States v. Harris, 707 F.2d 653,

658, 660-62 (2d Cir. 1983); see also United States v. Coniam, 574 F. Supp. 615, 617 (D. Conn.

1983) (noting the “role of the government” and the “adversarial process” in “[e]nsur[ing] the

propriety of [a] defendant’s receipt of services of counsel under the CJA”).




                                                15
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 16 of 31




       In short, here, as in Suarez, “there is no persuasive reason to ignore the presumption of

openness that applies to documents submitted in connection with a criminal proceeding.” 880

F.2d at 631. Put differently, “public access plays a significant positive role in the functioning of

the particular process in question.” Press-Enter. II, 478 U.S. at 8-9. Much like the right to a

public trial generally, the right to public access here ensures that “the public may see [a

defendant] is fairly dealt with and not unjustly” denied an important substantive right. Waller v.

Georgia, 467 U.S. 39, 46 (1984) (internal quotation marks omitted). Further, knowledge that the

form is subject to public scrutiny serves to “keep [a defendant’s] triers keenly alive to a sense of

their responsibility and to the importance of their functions” — that is, it helps ensure “that judge

and prosecutor carry out their duties responsibly” — and it “discourages perjury.” Id. (internal

quotation marks omitted). Critically, these values inhere even where there is no reason to

believe that an applicant has lied, and the prosecution does not question the applicant’s eligibility

for the appointment of counsel. That is, “the sure knowledge that anyone is free” to access a

CJA Form 23 “gives assurance that established procedures are being followed and that

deviations will become known.” Press-Enter. Co. v. Superior Ct. (“Press-Enter. I”), 464 U.S.

501, 508 (1984). While public scrutiny “will more likely bring to light any errors that do occur,

it is the openness of the [document] itself, regardless of [what is actually in the document or

whether anyone accesses it], that imparts ‘the appearance of fairness so essential to public

confidence in the system’ as a whole.” United States v. Gupta, 699 F.3d 682, 689 (2d Cir. 2012)

(quoting Press-Enter. I, 464 U.S. at 508).

       Notably, Avenatti barely disputes that the Financial Affidavits are subject to both the

First Amendment right of public access and the common law presumption in favor of public

access. Indeed, he relegates the issue to a footnote in his reply, see Def.’s Reply 2 n.1, and to




                                                 16
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 17 of 31




one sentence in his sur-reply, see Def.’s Sur-Reply 1, neither of which is sufficient to raise the

issue, see, e.g., Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently

argued in the briefs are considered waived . . . .”); Pirnik v. Fiat Chrysler Autos., N.V., 327

F.R.D. 38, 43 n.2 (S.D.N.Y. 2018) (stating that an argument “relegated to a footnote . . . does not

suffice to raise [an] issue” and citing cases). In any event, his argument is easily rejected, as he

relies solely on the majority opinion in United States v. Connolly (In re Boston Herald, Inc.), 321

F.3d 174 (1st Cir. 2003). The Boston Herald majority did indeed hold (in what appears to be the

only court of appeals decision squarely addressing the issue) “that neither the First Amendment

nor the common law provides a right of access to financial documents submitted with an initial

application to demonstrate a defendant’s eligibility for CJA assistance.” Id. at 191. But that

holding is obviously not binding here and, if the Court were writing on a blank slate, it would

conclude that Judge Lipez, writing in dissent, had the better of the argument. See id. at 191-206

(Lipez, J., dissenting). In any event, the Court does not write on a blank slate, but is bound by

both Suarez and the Second Circuit’s broad definition of “judicial documents” for purposes of

the common law right. As Judge Lipez’s dissent confirms, it is difficult, if not impossible, to

reconcile the Boston Herald majority’s analysis and conclusion with these precedents. See id. at

200-01 & n.13 (Lipez, J., dissenting) (relying on Suarez).

       In sum, the Financial Affidavits are subject to a right of public access under both the First

Amendment and the common law. That said, this “right of access . . . is a qualified one; it is not

absolute.” Suarez, 880 F.2d at 631. Thus, the Financial Affidavits “may be kept under seal if

‘countervailing factors’ in the common law framework or ‘higher values’ in the First




                                                 17
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 18 of 31




Amendment framework so demand.” Lugosch, 435 F.3d at 124. That is the primary basis on

which Avenatti resists disclosure. To these arguments, the Court thus turns.3

B. There Are No Countervailing Factors or Higher Values that Justify Sealing

       Avenatti proffers only one countervailing factor or higher value in an effort to justify

sealing of the Financial Affidavit: his Fifth Amendment privilege against self-incrimination.

Avenatti argues that he “was compelled to make” the statements in the Financial Affidavit “to

obtain counsel under the Sixth Amendment.” Def.’s Mem. 1. “His Fifth Amendment right

against self-incrimination,” Avenatti continues, “prevents those very same statements from being

weaponized against him.” Id. at 4; see Def.’s Mem. 4-9; Def.’s Reply 2-4.

       The courts of appeals have taken varying approaches to the question of whether and when

CJA Form 23s can or should be sealed, see United States v. Hilsen, No. 03-CR-919 (RWS), 2004

WL 2284388, at *8-9 & nn.7-9 (S.D.N.Y. Oct. 12, 2004) (citing and discussing cases), but at

least one — the Eighth Circuit — has adopted the theory pressed by Avenatti in explicitly

approving the sealing of CJA Form 23s, see United States v. Anderson, 567 F.2d 839, 840-41


3
        Strictly speaking, the second step of the common law analysis is to “determine the
weight” of the presumption in favor of public access, which is “governed by the role of the
material at issue in the exercise of Article III judicial power and the resultant value of such
information to those monitoring the federal courts.” Lugosch, 435 F.3d at 119 (internal
quotation marks omitted). In Correia, Judge Oetken concluded that similar documents (namely,
declarations submitted by counsel explaining a defendant’s non-payment as the reason for a
motion to withdraw) were subject to only a “moderate presumption of access” because they
“related to the court’s supervision or management of counsel, authority ancillary to the court’s
core role in adjudicating a case, and closer in nature to filings associated with discovery or in
limine proceedings than to dispositive motions or trial documents.” 2020 WL 6683097, at *1
(cleaned up). By contrast, in Boston Herald, Judge Lipez took the position that “the CJA Form
23 information unmistakably falls on the ‘strong presumption’ end of the Article III continuum”
because it is of “the utmost importance to the court” and, “[i]n many cases, . . . may be the only
evidence submitted in the eligibility proceeding.” 321 F.3d at 198 (Lipez, J., dissenting). The
Court need not and does not wade into this debate because, whatever weight the presumption has
here, there are — for the reasons discussed below — no countervailing interests that would
justify sealing.



                                                18
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 19 of 31




(8th Cir. 1977) (per curiam); see also United States v. Gravatt, 868 F.2d 585, 590-91 (3d Cir.

1989) (holding that, where a defendant refuses to complete a CJA Form 23, a district court has

“discretion” either to require the applicant to submit the information for in camera review,

following which “the financial data should be sealed,” or, if the district court “deems an

adversary hearing . . . to be appropriate,” to “grant use immunity to the defendant’s testimony at

that hearing” (internal quotation marks omitted)).4 As the Eighth Circuit put it, to require a

defendant seeking appointed counsel to disclose the financial information requested by the CJA

Form 23 “would force [him] to choose between his Sixth Amendment right to counsel and his

Fifth Amendment right against self-incrimination. Such a choice is constitutionally

impermissible.” Anderson, 567 F.2d at 840-41 (citing United States v. Branker, 418 F.2d 378,

380 (2d Cir. 1969), and Simmons v. United States, 390 U.S. 377 (1968)).

       The problem for Avenatti is that the Second Circuit has explicitly rejected the Eighth

Circuit’s decision in Anderson and adopted a different approach to the balancing of a defendant’s



4
         Avenatti asserts that the Third, Fourth, Fifth, and Ninth Circuits have also held that
defendants’ financial affidavits “should be sealed and reviewed by courts in camera,” Def.’s
Reply 2; see also Def.’s Mem. 4-6, but that is not accurate. In the Third Circuit case cited by
Avenatti, Gravatt, the court (as noted above) held that district courts could seal such documents,
not that they “should” do so. 868 F.2d at 590-91. In the Fourth Circuit case, United States v.
Davis, 958 F.2d 47, 49 n.4 (4th Cir. 1992) (per curiam), abrogation on other grounds recognized
in United States v. Ductan, 800 F.3d 642, 652 n.5 (4th Cir. 2015) (per curiam), the court merely
observed that the district court had “avoided any serious Fifth Amendment challenge by
conducting an ex parte examination” of the defendant and sealing his answers; it did not opine
on the propriety of sealing. In Seattle Times Co. v. United States District Court for the Western
District of Washington, 845 F.2d 1513, 1519 (9th Cir. 1988), the Ninth Circuit actually reversed
a district court’s decision to seal a financial affidavit. (Although not cited by Avenatti, the Ninth
Circuit’s decision in United States v. Ellsworth, 547 F.2d 1096, 1097-98 (9th Cir. 1976), upheld
the denial of an application for CJA counsel where the defendant had refused to complete the
CJA Form 23 despite having been assured that it would “be sealed after review.” But like the
Davis Court, it did not address the propriety of sealing.) Avenatti, meanwhile, does not actually
cite a decision from the Fifth Circuit. Judge Sweet’s decision in Hilsen provides a helpful survey
of the differing approaches among the circuits. See 2004 WL 2284388, at *4, *9 & nn.6-9.



                                                 19
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 20 of 31




Fifth Amendment and Sixth Amendment rights in connection with the appointment of CJA

counsel. In Harris, the district court had appointed counsel to represent John L. Harris based on

his CJA Form 23. See 707 F.2d at 654-55. A few months later, however, the prosecution moved

for a determination that Harris “was not financially unable to obtain counsel and hence [wa]s not

entitled” to appointed counsel under the CJA. Id. at 655 (internal quotation marks omitted).

Harris disputed the prosecution’s conclusions but refused to submit additional evidence when the

district court denied his request to do so “at an in camera, ex parte proceeding.” Id. Thereafter,

the district court terminated Harris’s appointment of counsel. See id. In an interlocutory appeal,

he argued that “further inquiry should have been appropriately conducted through an ex parte,

sealed in camera hearing.” Id. at 662. The Second Circuit acknowledged that Anderson

provided “some support” for this argument, but it rejected the Eighth Circuit’s approach for

several reasons. Harris, 707 F.2d at 662. First, citing 18 U.S.C. § 3006A(e)(1), the court noted

that the CJA “specifically provides for ex parte applications for services other than counsel,

while there is no such requirement for proceedings involving the appointment or termination of

counsel.” Id. (citation omitted).5 “[S]ince Congress obviously knew how to provide for an ex

parte proceeding when it seemed appropriate,” the court observed, “the failure to do so in the

context of appointment of counsel seems significant.” Id. Second, the court reasoned that “our

legal system is rooted in the idea that facts are best determined in adversary proceedings; secret,

ex parte hearings are manifestly conceptually incompatible with our system of criminal

jurisprudence.” Id. (internal quotation marks omitted).


5
       As the Harris court explained, “ex parte proceedings for services other than counsel are
provided for to ensure that a defense would not be ‘prematurely’ or ‘ill-advisedly’ disclosed” —
“considerations” that “are not relevant to proceedings concerning the appointment or termination
of counsel.” Id. (quoting Criminal Justice Act of 1963: Hearings on S.63 and S.1057 Before the
Senate Comm. on the Judiciary, 88th Cong., 1st Sess. 173 (1963)).



                                                20
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 21 of 31




       Finally, the court observed that there “are numerous situations where a defendant must

face the unappealing choice . . . of testifying in open court or losing a constitutional claim.” Id.

(internal quotation marks omitted). Quoting from the Supreme Court’s decision in Simmons and

its own earlier decision in Branker — the same two cases cited by the Eighth Circuit in Anderson

— the Second Circuit continued:

       However, “intolerable tension[s]” between constitutional rights have been
       alleviated by applying the rule that a defendant’s testimony at a pretrial hearing
       will not be admissible at trial on the issue of guilt unless he fails to object. See
       Simmons v. United States, supra, 390 U.S. at 394; see also Note, Resolving
       Tensions Between Constitutional Rights: Use Immunity in Concurrent or Related
       Proceedings, 76 Colum. L. Rev. 674, 678-81 (1976). We have held that “the
       government should not be permitted to use as part of its direct case any testimony
       given by a defendant at a hearing where he is seeking forma pauperis relief or the
       assignment of counsel on the ground of his financial inability to . . . afford
       counsel,” United States v. Branker, 418 F.2d 378, 380 (2d Cir. 1969), and that
       holding is directly applicable to the case before us.

Harris, 707 F.2d at 662-63.6 The court found no merit to Harris’s contention that the “Simmons

and Branker rule . . . affords inadequate protection.” Id. at 663. “Harris’s claim of fifth

amendment violation by use of his testimony at a later time,” the court explained, “is speculative

at this point. See United States v. Peister, 631 F.2d [658, 662 (2d Cir. 1980)]. Moreover, we

believe that the speculative possibility of inadequate protection of defendant’s fifth amendment

rights is outweighed by the need to determine facts through adversarial proceedings.” Id.

       In short, the Second Circuit in Harris held that applications for appointment of counsel

pursuant to the CJA should be addressed in traditional, open “adversarial proceedings” and “that

constraints on the subsequent use of a defendant’s testimony submitted in support of an

application for appointed counsel” — that is, “use immunity” — “will strike an appropriate


6
        Needless to say, the Second Circuit’s reading of Simmons and Branker casts some doubt
on the soundness of the Eighth Circuit’s decision in Anderson. But because this Court is bound
by the Second Circuit’s decisions, whether Anderson is sound or not is irrelevant.



                                                 21
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 22 of 31




balance between a defendant’s Fifth and Sixth Amendment rights where those rights are

arguably in conflict.” Hilsen, 2004 WL 2284388, at *4. Following Harris, “courts in this circuit

have almost uniformly denied requests to file a CJA affidavit ex parte, including where the

defendants were charged with fraud.” United States v. Kolfage, — F. Supp. 3d —, No. 20-CR-

412 (AT), 2021 WL 1792052, at *6 (S.D.N.Y. May 5, 2021) (discussing cases in denying the

“analogous” request of a defendant charged with fraud to file financial data under seal in seeking

the release of seized assets to hire counsel); see, e.g., Hilsen, 2004 WL 2284388, at *1 (denying

leave to file the CJA Form 23 under seal despite the defendant’s argument that it would disclose

facts “directly related, if not identical, to the facts the government must establish at trial”);

Coniam, 574 F. Supp. at 616-17 & n.2 (explaining, in rejecting a request to seal the defendant’s

CJA Form 23 in a prosecution for securities fraud and mail fraud, that “[e]x parte proceedings

are not consistent with traditional adversarial proceedings. The evidence in a preliminary

hearing on qualification can be excluded. The conflict between the Fifth and Sixth Amendments

is not unreconcilable.”); United States v. Hennessey, 575 F. Supp. 119, 120 (N.D.N.Y. 1983)

(Miner, J.) (describing a tax prosecution in which the defendant submitted a CJA Form 23 after

the court had deemed his asserted Fifth Amendment privilege “premature” and ordered that the

prosecution “would be prohibited from using as part of its direct case any information supplied

by [the] defendant demonstrating inability to obtain counsel”), aff’d, 751 F.2d 372 (2d Cir. 1984)

(unpublished table decision); see also Correia, 2020 WL 6683097, at *1-2 (denying a motion to

seal a lawyer’s declaration, submitted in support of a motion to withdraw, explaining that the

defendant had not paid his fees and would likely qualify for appointed counsel). But see United

States v. McPartland, No. 17-CR-587 (JMA), 2021 WL 722496, at *4 & n.1 (E.D.N.Y. Feb. 23,




                                                  22
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 23 of 31




2021) (relying in part on Boston Herald in holding that the defendants’ “CJA-related

applications” could remain under seal, without citing either Suarez or Harris).

       Avenatti attempts to distinguish Harris and its progeny on two grounds, but his

arguments are unpersuasive. First, he contends that, unlike the defendants in these cases, “whose

Fifth Amendment concerns were deemed premature or insubstantial, there can be no question

that disclosing [his] sworn financial statements to the government would render his right against

self-incrimination null and void.” Def.’s Reply 3-4; see Def.’s Mem. 10 (arguing that, in

contrast to Harris, “the risk of self-incrimination should Mr. Avenatti’s sworn statements be

unsealed is not speculative; it is a near certainty”). “[T]he government,” Avenatti asserts,

“allege[s] a direct, nefarious connection between discrete sources of [his] income and

outstanding financial obligations, inextricably intertwining [his] finances with his alleged

misconduct. [His] sworn statements are therefore replete with information that could provide

leads for probative evidence . . . .” Def.’s Mem. 9. As evidence that these risks are not

speculative, Avenatti points to the trial before Judge Gardephe in Avenatti I, in which “the same

prosecutors litigating this case” used his “lack of income and indebtedness against him” by

arguing that they “demonstrated his need and motive to quickly generate substantial sums of

money, at the time when he engaged in the charged conduct.” Id. at 2-3 (internal quotation

marks omitted). In short, Avenatti argues that, unlike the defendants in Harris and its progeny,

he faces a “‘real and appreciable’ hazard of self-incrimination” that justifies sealing the Financial

Affidavits altogether. Id. at 6 (quoting United States v. Hyde, 208 F. Supp. 2d 1052, 1056 (N.D.

Cal. 2002).

       Admittedly, Avenatti’s argument does find some support in a handful of decisions by

district courts in other circuits. See Hilsen, 2004 WL 2284388, at *8-10 (noting that some courts




                                                 23
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 24 of 31




have approved ex parte proceedings where “the conflict between a defendant’s Fifth and Sixth

Amendment rights is deemed to be immediate and real” and citing cases). But it cannot be

squared with Harris, which “did not limit its discussion of the proper balance to strike between

assertions of Fifth Amendment privilege made in conjunction with applications for appointed

counsel pursuant to the Sixth Amendment to the particular facts before it.” Hilsen, 2004 WL

2284388, at *10. Yes, the Second Circuit observed that “Harris’s claim of fifth amendment

violation by use of his testimony at a later time is speculative at this point.” Harris, 707 F.2d at

663. In support of that proposition, however, the Harris Court cited the Tenth Circuit’s decision

in Peister, which rejected a defendant’s refusal to complete a financial affidavit on Fifth

Amendment grounds. See Peister, 631 F.3d at 661-62. Critically, though, the Tenth Circuit’s

decision was not based on the nature of the information or relationship between that information

and the charges in the case; it was based on the fact that, until trial, “any conflict with the Fifth

Amendment right” was “speculative and prospective only.” Id. at 662; cf. United States v. Allen,

864 F.3d 63, 86 (2d Cir. 2017) (“[T]he Fifth Amendment is a personal trial right — one violated

only at the time of ‘use’ rather than at the time of ‘compulsion.’”). As the Peister Court put it:

“The time for protection will come when, if ever, the government attempts to use the information

against the defendant at trial. We are not willing to assume that the government will make such

use, or if it does, that a court will allow it to do so.” 631 F.2d at 662. Harris’s claim, in other

words, was “speculative” because it was pressed before trial, not because the defendant’s

financial status lacked a sufficient nexus to the charges against him. It follows that the Second

Circuit’s solution for the tension between a defendant’s Fifth and Sixth Amendment rights — use

immunity — applies to all cases and is not dependent on the nature of the charges against the

defendant.




                                                  24
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 25 of 31




       In any event, assuming for the sake of argument that sealing could be justified where a

defendant showed a “real and appreciable” risk of self-incrimination, Def.’s Mem. 6, it would

not be justified here. As noted, in arguing otherwise, Avenatti relies heavily on the fact that “the

same prosecutors . . . already (and aggressively) used [his] financial condition against him in

Avenatti I.” Id. at 9. But far from supporting Avenatti’s argument, that fact undermines it. That

is, as Avenatti himself concedes, the Government already has ample evidence that he “is

millions of dollars in debt.” Id. at 9-10; see Gov’t Opp’n 3 (“[T]he Government has already

conducted a thorough financial investigation of the defendant and already has access to

significant information about his finances relevant to the charged conduct.”). Thus, it is pure

speculation to suggest, as Avenatti does, see Def.’s Reply 4, that the information in the Financial

Affidavits will lead the Government to “new” evidence, let alone evidence that the Government

would endeavor to use at trial. See, e.g., Hilsen, 2004 WL 2284388, at *10 (characterizing the

defendant’s claim “that the government may be able to develop leads from information contained

in his CJA 23” as “mere speculation”); see also Coniam, 574 F. Supp. at 617 (similar). And

even if it did, there is a good chance that the evidence would be inadmissible, either on relevance

grounds (given that the Indictment charges a scheme between July 2018 and February 2019, see

Indictment ¶¶ 32, 34, and the Financial Affidavits only contain information regarding Avenatti’s

financial circumstances in July 2020 or later) or on cumulativeness grounds. See Fed. R. Evid.

401-403. In short, Avenatti’s assertion of a Fifth Amendment risk is indeed “both premature and

speculative.” Hilsen, 2004 WL 2284388, at *11. It is thus not weighty enough to override the

common law presumption of public access, let alone the public’s First Amendment right.

       Avenatti’s second argument for distinguishing Harris and its progeny is that here, unlike

in those cases, “there is no credible basis for challenging [his] financial eligibility.” Def.’s Mem.




                                                 25
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 26 of 31




9; see Def.’s Reply 3-4. That is, whereas the prosecution disputed the defendant’s eligibility for

counsel in Harris, here “the government has been pellucid that there is no basis to question

[Avenatti’s] financial inability; accordingly, there is no dispute to resolve and no adversarial

proceeding to protect.” Def.’s Reply 3-4. But that argument misunderstands the nature of the

common law and First Amendment rights — and overlooks that these rights belong to the public.

Put simply, the “supposition that a bona fide public interest in CJA eligibility only materializes if

and when” the prosecution contests a defendant’s application “is difficult to harmonize with the

principles underlying the common law presumption of access to judicial documents” and the

First Amendment right. Bos. Herald, 321 F.3d at 196 (Lipez, J., dissenting). Or to put it

differently: Much as the public’s right to attend a trial for a witness’s testimony does not rise or

fall on whether the prosecution chooses to cross-examine the witness, the public’s right to a CJA

Form 23 does not rise or fall on whether the prosecution elects to contest it.

       In any event, Avenatti overstates the Government’s position. The Government does not

concede that Avenatti qualifies for appointed counsel. Instead, it “take[s] no position, based on

the information available to it, on the request.” Gov’t Opp’n 3. That is hardly surprising given

that, to date, the Government has been kept in the dark with respect to what is in Avenatti’s

Financial Affidavits. As the Government notes, “[a]bsent knowledge of what is contained in the

defendant’s CJA form and accompanying affidavit, the Government is unable to advise the Court

on its view of the accuracy of that information, or whether efforts to recoup fees would be

appropriate.” Id. Leaving the Government in such darkness is hard to justify given its right to be

heard on the question of whether a defendant is eligible for appointment of counsel pursuant to

the CJA. See United States v. Herbawi, 913 F. Supp. 170, 173 (W.D.N.Y. 1996); see also

United States v. Jenkins, No. 5:11-CR-602 (GTS), 2012 WL 12952829, at *3 n.1 (N.D.N.Y. Oct.




                                                 26
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 27 of 31




9, 2012) (“[T]he government always has the right, and indeed is charged with the responsibility,

of bringing to the Court’s attention any possible misuse or waste of public funds.” (internal

quotation marks omitted)). More fundamentally, it cannot be reconciled with the Second

Circuit’s admonition that “our legal system is rooted in the idea that facts are best determined in

adversary proceedings” and that “secret, ex parte hearings are manifestly conceptually

incompatible with our system of criminal jurisprudence.” Harris, 707 F.2d at 662 (internal

quotation marks omitted); see also Hilsen, 2004 WL 2284388, at *8 (“[T]he ex parte approach

. . . is incompatible with [Harris’s] emphasis on adversarial proceedings . . . .”).

       In sum, Avenatti’s proffered justifications for sealing his Financial Affidavits — that it is

necessary to protect his Fifth Amendment and Sixth Amendment rights — fall short. That is,

Harris and its progeny already provide Avenatti with the protection to which he is entitled: use

immunity. It follows that Avenatti’s Fifth Amendment interests are not sufficiently weighty

“countervailing factors” to override the common law presumption in favor of public access.

Lugosch, 435 F.3d at 124. Nor do they make sealing “necessary to preserve higher values.” Id.7




7
        Needless to say, the guidance of the Judicial Conference, the Advisory Committee on the
Criminal Rules, and CACM — that financial affidavits to obtain CJA counsel should never be
made available to the public — does not provide a basis for this Court to seal the Financial
Affidavits, particularly given the First Amendment foundation of the public’s right of access.
Notably, their categorical guidance is hard to square even with those decisions that have allowed
for the sealing of financial affidavits, which have generally required a showing that “the conflict
between a defendant’s Fifth and Sixth Amendment rights is . . . immediate and real.” Hilsen,
2004 WL 2284388, at *9 (citing cases). Even more notably, their guidance appears to have
played a role in leading at least one district court in this Circuit astray. See McPartland, 2021
WL 722496, at *4 & n.1 (emphasizing the Judicial Conference and Advisory Committee
guidance in holding that the defendants’ “CJA-related applications and submissions” could
remain under seal). In the Court’s view, it would be appropriate for the Judicial Conference, the
Advisory Committee, and CACM to revisit the issue and, if not change their guidance, at least
alert courts that the common law or First Amendment may require public disclosure.



                                                 27
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 28 of 31




C. Avenatti’s Alternative Requests for Delayed Release and Redaction

       That does not end the matter because Avenatti asks, in the alternative, for the Court to

“delay disclosure of the documents until after the government rests and/or until the defense has

had an opportunity to offer redactions for the Court’s consideration.” Def.’s Reply 5. The

former request is easily rejected. As the Second Circuit has held, the presumption — “under

both the common law and the First Amendment” — is for “immediate public access to” judicial

documents. Lugosch, 435 F.3d at 126 (emphasis added). Given that, and the protections

afforded by Harris and its progeny, there is no basis to delay public access any longer. By

contrast, the Court grants Avenatti’s request to keep the Financial Affidavits under seal so that he

may propose for the Court’s consideration redactions consistent with this Opinion and Order.

See, e.g., Hadden, 2020 WL 7640672, at *2 n.2 (“The Court will provide the defense the

opportunity to redact personal information such as social security numbers, names of minor

children, dates of birth, financial account numbers, and home addresses.”); see also Suarez, 880

F.2d at 633 (“It may be . . . that some modest redaction before disclosure of a particular CJA

form will be justified . . . .”). To be clear, however, any such redactions would have to be

justified by an interest other than the Fifth Amendment — with respect to which use immunity

provides all the protection to which Avenatti is entitled — and narrowly tailored to that interest.8

                                         CONCLUSION

       As is true for any criminal defendant, Avenatti’s Fifth and Sixth Amendment rights are

undoubtedly of paramount importance. Given the protections already available under Second


8
        In light of the fact that the Financial Affidavits will remain under seal pending the
Court’s consideration of any proposed redactions, Avenatti’s request for a two-week stay of any
order to unseal in order to consider an interlocutory appeal, see Def.’s Reply 2 n.2; Def.’s Sur-
Reply 1 n.1, is denied as unripe. In the event that Avenatti believes such a stay would still be
warranted, he may renew the request in conjunction with any request for redaction.



                                                 28
        Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 29 of 31




Circuit law, however, the Court concludes that these rights are insufficient to override the

public’s rights — under both the First Amendment and the common law — to access the

Financial Affidavits that Avenatti filed in this case to secure counsel at public expense. More

specifically, the Court holds that:

   •   Avenatti’s Financial Affidavits are “judicial documents” subject to the common law
       presumption in favor of public access and to the qualified First Amendment right of
       public access;

   •   that Avenatti’s Fifth Amendment privilege against self-incrimination does not rebut the
       common law presumption or override the qualified First Amendment right because, under
       Harris and its progeny, Avenatti is adequately protected by the rule that his statements
       cannot be used against him in the Government’s case-in-chief; and

   •   that Avenatti may propose limited redactions to protect other interests, but otherwise the
       public is entitled to immediate disclosure of the Financial Affidavits.

Avenatti shall propose any redactions to the Financial Affidavits, not inconsistent with this

Opinion and Order, no later than August 10, 2021. Avenatti shall do so in accordance with the

procedures set forth in Paragraph 10 of the Court’s Individual Rules and Practices for Criminal

Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman. As relevant here, those

procedures require Avenatti to file a letter-motion seeking leave for any proposed redactions

(other than redactions of two narrow categories of information for which Court permission is not

required) that explains both the purpose of the proposed redactions and how they are narrowly

tailored to serve an interest that outweighs the common law presumption and First Amendment

right of public access. In the event that Avenatti does not seek leave for any redactions by the

deadline, he shall promptly file all of the Financial Affidavits on ECF.


       SO ORDERED.

Dated: July 27, 2021                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge



                                                29
Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 30 of 31




                EXHIBIT A
                       Case 1:19-cr-00374-JMF Document 134 Filed 07/27/21 Page 31 of 31
 3 456
7 60589
                                                  
                                                               

                        :               :            ;   :    
                                                                                                                              ; 
                                                                                                                          1 
                                                                                        
                                           =

                      
                                                                                        8 : ,&$&( 4 $+(             <  1 
                                                                                        5 : ,&$&( 4 3&*+        .* (%( 3$.
                                                                                        6 : ''++&(
                                                                                        @ : %(*& *+(%          * (%*#( %(

                                                                                        A : '%* $ +  *+(%
     > 0                ?   : +&                                                    %( , ''+
                                                                                        B :  (*(*&%
                                                             : * $"&%              C : 55AA (*(*&%
                                                                                        D : (%*+ *(&
                                                                                        E : (%  ))))))))))))))))))))))))))))))))))

                                                                         
                                                              

                                             ! "# $  %& '% "&( )))))))))))))))))))))))
                                           *++  (*++    ,(% (* %% (                   &-&!&

                                             !& & , ( ,++!*&. &$ *,  !( * *( !%(
                                                                                       
                                      "              /))))))))))))))))))))) )))))))))))))))))))))))))))))))))
                                      %0%#-0*#+ /))))))))))))))))))))) )))))))))))))))))))))))))))))))))
 
                                           1(              /))))))))))))))))))))) )))))))))))))))))))))))))))))))))
                                           (#- 0&$ /))))))))))))))))))))) )))))))))))))))))))))))))))))))))
                                           (% '%'%( /))))))))))))))))))))) )))))))))))))))))))))))))))))))))
                      
                                   & #  % "& *& *&. % ##-*&. ##&(     
                                .* ( ((+ ''%2*"( "&( ,(% "&(+ 2'&  /)))))))))))))
                   
                     ! "& ''+ $  F&&#*++ ''%( ))))))
                                                                                          
                                             *&.                    /)))))))))))))))))             /)))))))))))))))))
                                            >%#%*                   /)))))))))))))))))             /)))))))))))))))))
                                            $*#+ 2'&             /)))))))))))))))))             /)))))))))))))))))
                                  (*+*(*                   /)))))))))))))))))             /)))))))))))))))))
                                       %$*( #%$                /)))))))))))))))))             /)))))))))))))))))
                                          %0%#-0*#+          /)))))))))))))))))             /)))))))))))))))))
                                            *+$#%                  /)))))))))))))))))             /)))))))))))))))))
                                            *+$ ''%(               /)))))))))))))))))             /)))))))))))))))))
                                            & %&#                  /)))))))))))))))))             /)))))))))))))))))
                                            ;&                       /)))))))))))))))))             /)))))))))))))))))
                                             *&                       /)))))))))))))))))             /)))))))))))))))))
                                            (%                      /)))))))))))))))))             /)))))))))))))))))

          #%(*, &$% '&+( , '%% (( ( ,%.*&. * (% &$ #%%#(=


         )))))))))))))))))))))))))))))))))))))))))))))))))))))))))                                  ))))))))))))))))
                     >                                                                        (
               7    <>     9
